 

Case 1:17-cr-00243-SHS Document 600 Filed 03/04/2T™ Page T6F 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—- eee ee eee LL Lk x
UNITED STATES OF AMERICA
- Ve. 7 UNSEALING ORDER
RYAN HULT, $10 17 Cr. 243 (SHS)
Defendant.
~ ee ee eee eee x

Upon the application of the United States of America, by and
through Assistant United States Attorneys Kiersten A. Fletcher,
Benet J. Kearney, and Robert B. Sobelman, it is hereby ORDERED
that Superseding Information $10 17 Cr. 243 (SHS), which was

previously filed under seal, be and hereby is unsealed,

sO ORDERED.
Dated: New York, New York

March 4, 2021 ff

 
    

Wh.
iL
HOD. szDNEy HH. STEIN

UNITED STAPES DISTRICT JUDGE

 

 

 

 
